Citation Nr: 1046530	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  98-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from December 1965 to June 1969.

This appeal arose before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  In August 1998 and 
December 2003, the issue in this case was remanded by the Board 
for additional development.  The Board denied the claim in a 
September 2007 decision.  The Veteran then appealed the case to 
the U.S. Court of Appeals for Veterans Claims (Court), and the 
Court in a March 2010 Memorandum Decision vacated the Board's 
September 2007 decision and remanded the case for further action 
consistent with the Court's Decision.  

In a September 2002 decision, the Board had found that the 
Veteran had not presented new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
nervous disorder (other than PTSD).  The Veteran did not appeal 
that decision to the U.S. Court of Appeals for Veterans Claims 
(Court), and therefore that decision of the Board is final.  A 
subsequent VA examination which suggested a possible connection 
between the Veteran's dysthymia and his service cannot be 
accepted as an informal claim to reopen, and the Veteran has not 
requested reopening of that claim.  See 38 C.F.R. § 3.157(b) 
(2010).  Therefore, the previously denied issue is not currently 
before the Board.

The Board notes that in a recent judicial precedent, the Court 
held that claims for service connection for PTSD include claims 
for service connection for any other psychiatric disabilities 
reasonably raised by the Veteran or the evidentiary record, based 
on the inherent unreasonableness of imputing self-knowledge of 
mental diagnoses from which the Veteran may be suffering.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this 
case the Veteran's prior claims for service connection for a 
nervous disorder (other than PTSD) were fully adjudicated and 
repeatedly denied, with the most recent final denial by the Board 
in September 2002, as noted above.  The Board finds that the 
claim for a more general psychiatric disorder, as opposed to 
PTSD, has thus been previously raised by the Veteran and 
previously finally adjudicated.  In the face of such a prior 
final denial, imputing a broader claim for service connection for 
a psychiatric disorder beyond the currently pending PTSD claim is 
not warranted because the Veteran has not submitted any request 
to reopen the previously finally denied claim for service 
connection for a nervous disorder other than PTSD.  Thus, the 
requirement in Clemons, supra, to infer a broader issue in the 
present PTSD claim is inapplicable because of the prior final 
adjudication of the claim for a nervous disorder other than PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court in its March 2010 Memorandum Decision found that the 
Board in its September 2007 decision had committed error in 
finding that the Veteran's confirmed stressor of the death of a 
friend lost at sea aboard another vessel did not constitute a 
stressor to support a diagnosis of PTSD where, as in this case, a 
VA psychiatrist in November 1996 had found that PTSD was present 
due to an in-service stressor or stressors.  The Court did note 
that there was some ambiguity regarding the stressor relied upon 
by the VA psychiatrist in question.  The Board notes that 
"ambiguity" is in this case an exceedingly generous 
characterization of the stressors relied upon by that VA 
psychiatrist. 

The record reflects that in fact the VA psychiatrist in November 
1996 had at first relied upon the Veteran's self-report of 
Vietnam combat experiences to arrive at a diagnosis of PTSD due 
to such combat experiences.  When the RO requested clarification 
from the physician, pointing out that the Veteran had not served 
in Vietnam and had not engaged in combat, he stated that his 
opinion should have read that the Veteran had PTSD related to his 
"Vietnam era experiences."  That "correction" by the doctor 
was not responsive to the RO's request.  The psychiatrist's 
failure to support his amended statement with any specific 
incident cannot reasonably be interpreted as a credible medical 
opinion relying on an alleged stressor, namely the death of a 
fellow soldier on a vessel lost at sea, which has subsequently 
been corroborated only to the extent of the death of the fellow 
soldier.  

Nonetheless, the Board is bound to follow the instruction of the 
Court's March 2010 decision.  The Court required, at minimum, 
that the Board remand the case for a VA examination to obtain an 
opinion addressing whether the Veteran has PTSD related to his 
in-service experiences, to include the incident involving the 
death of a fellow sailor whose vessel was lost at sea (about 
which the Veteran, not having been aboard that vessel, 
necessarily learned after the fact).  

The Board herein recounts relevant evidence in this case, in 
order that the VA examiner upon remand might more readily review 
it to afford an informed medical opinion.  

The Veteran has identified several incidents which he asserts 
have resulted in the development of PTSD.  He said he 
successfully completed submarine and missile launch training.  
Then, two events occurred in 1968 that he described as "blows" 
to his mind.  His best friend, E.B. (whom he later called J.J) 
was lost at sea aboard the U.S.S. Scorpion.  Several weeks before 
that, the Veteran's infant son had died.  He also avers that he 
was almost killed while loading torpedoes aboard a submarine when 
the load shifted and he almost fell 40 feet to his death.  
Finally, he said that, while he was serving aboard the U.S.S. Sea 
Robin, the ship had surfaced in the middle of a Russian convoy.  
As a result, the submarine had to submerge rapidly to the bottom, 
where it stayed for some 36 hours.  He said he feared they would 
all die.

The Veteran's DD Form 214 notes his receipt of the National 
Defense Service Medal.  There is no indication that he received 
any combat badges or citations.  His military occupational 
specialty was ordinance mechanic.

His personnel records indicate that the Veteran repeatedly 
performed unsatisfactorily during oral examinations on nuclear 
weapons, nuclear weapon security, and on other areas of the 
Polaris weapons system.  His knowledge was noted to be far below 
that required, and far below the knowledge demonstrated by his 
contemporaries.  In counseling sessions, he had shown immaturity 
and no sense of responsibility.  In March 1967, it was noted that 
he had not performed as expected as a mess cook, requiring more 
than usual supervision even after three months of duty.  In 
February 1969, he was noted to psychologically inadaptable to 
submarine duty.

The Veteran's service entrance examination made no mention of any 
psychiatric complaints, and the examination was negative.  A 
submarine physical conducted in May 1966 was also normal.

In May 1969, a Medical Evaluation Board was convened.  After 
three months of duty, the Veteran had been brought in by the 
police after what was described as a "spell."  He had destroyed 
furniture at his home and had been found wandering aimlessly on 
the highway.  The diagnosis was situational reaction in a 
strongly suspected underlying personality disorder, hysterical 
type.  He had been hospitalized in August 1968 at the Portsmouth 
Naval Hospital with complaints of irritability and headaches.  He 
was then transferred to the psychiatric service, where he 
remained until January 15, 1969.  He was considered fit for duty, 
with a diagnosis of psychoneurotic dissociative reaction.  During 
this hospitalization, his infant son suddenly died, and he was 
given 30 days' emergency leave.

On May 7, 1969, he said he wanted to be admitted to a medical 
facility, feeling that he was about to have a "nervous 
breakdown."  His condition was reported to be essentially normal 
at admission.  He was noted to be married to a very immature, 
dependent young girl.  He was experiencing anger over her 
attempted suicide, which was manifested by feelings of weakness, 
headaches, and an inability to cope.  He displayed evidence of a 
markedly dependent personality which had established a symbiotic 
relationship with a similarly immature person.  It was noted 
that, under the threat of separation, he would become angry and 
anxious, and possibly would dissociate briefly.  It was 
determined that his personality disorder was severe enough to 
prevent further usefulness in the service.  The Medical Board 
found that he was suffering from an inherent pre-existing 
personality disorder which rendered him unsuitable for further 
service.  It was also found that there was no disability which 
had resulted from an incident in service or had been aggravated 
thereby.

Following service, the Veteran was admitted to a VA facility 
between February and March 1981 for complaints of tension and 
irritability.  He was depressed, with loss of appetite, decreased 
sleep, and loss of weight.  He was noted to have a history of 
three to four prior hospitalizations for depression, as well as a 
positive family history of mood swings and alcoholism.  The 
diagnosis was unipolar depression.  He was hospitalized again at 
a VA facility from October 1981 to January 1982, first admitted 
under an Order of Protective Custody and  then temporarily 
committed.  He reported a family history of alcoholism.  He 
complained of headaches, dizziness, vertigo, and rage spells.  
His wife said that he had hurt her and their children, and had 
destroyed furniture.  His sleep was impaired.  At admission, he 
displayed a grandiose mood and described a history of depression 
and elation.  He was also irritable, and felt that people were 
against him.  The diagnoses were bipolar disorder and atypical 
mixed or other personality disorder.

The Veteran was examined by VA in October 1995.  He stated that 
he had been fine until being involved in a motor vehicle accident 
in April 1995, which had resulted in constant pain.  Also, his 
wife had divorced him.  He said he now felt depressed, hopeless, 
and helpless.  He had poor sleep and occasional suicidal 
ideation.  The examiner noted that the Veteran appeared depressed 
and anxious.  The diagnosis was major depression.

The Veteran was admitted to a private treatment facility from 
November 19 to 22, 1995.  At admission, he complained of feelings 
of worthlessness and increased depression.  He also had suicidal 
ideation.  He noted that the pain resulting from his 1994 motor 
vehicle accident had increased his depression.  He claimed that 
he had a Bachelor's degree in history and philosophy (although in 
other records he had indicated that he had dropped out of college 
after one semester of engineering courses).  His thoughts were 
relevant, and there was no indication of any thought disorders, 
delusions, or hallucinations.  There were no ideas of reference 
and no paranoia.  He was, however, tense and anxious.  The 
diagnoses were major depression and alcohol dependency.

As noted above, in November 1996 a VA psychiatrist indicated that 
the Veteran's primary diagnosis was chronic, severe PTSD 
resulting from his Vietnam combat experiences.  He was noted to 
have anger, anxiety, depression, insomnia, nightmares, 
hypervigilance, and disillusionment with the Government.  
Subsequent to that, a letter was sent to thes psychiatrist from 
the RO which stated that the record did not support the statement 
that the Veteran had Vietnam combat experience; rather, it was 
demonstrated that his duty stations had been at the Portsmouth 
and Charleston Naval Shipyards.  Thus, the psychiatrist was asked 
to clarify the statement about combat supporting a PTSD 
diagnosis.  In July 1997, the doctor replied that the statement 
should have read that the Veteran had PTSD related to his 
"Vietnam era experiences."

In October 1997, a VA psychiatrist noted that the Veteran had 
been treated for PTSD, a bipolar disorder, and major depression. 
He also had chronic pain syndrome, low back problems, and 
arthritis since a motor vehicle accident. He had pain, anger, 
depression, anxiety, nightmares, insomnia, hypervigilance, and 
poor self-esteem.

In January 2002, a VA physician noted that the Veteran had been 
treated since 1984 for combat-type PTSD and a mixed bipolar 
disorder.  It was commented that his PTSD had been well 
established since 1984, and that he had exhibited PTSD symptoms 
since service, although this disorder was not added to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders until 1980.  It was noted that the 
Veteran's claimed stressors had all occurred while he was on 
active duty.  He admittedly had significant alcohol abuse in the 
1970's and 1980's after the occurrence of the stressors.  Most of 
his reported disruptive behavior coincided with his episodes of 
alcohol abuse.  He would often use alcohol to numb feelings about 
the death of his 7-month old son; he claimed that he had not been 
given any leave in service to deal with that (although the 
service records do show that he was provided 30 days of leave 
after his son's death).  Two reported life-threatening episodes 
were noted: when a torpedo slipped while being moved, and when he 
was trapped at the bottom of the sea for 36 hours in a submarine.  
It was opined that the Veteran met the criteria for a diagnosis 
of PTSD, not a personality disorder.  The Axis I diagnoses were 
PTSD, alcohol dependence, and a bipolar disorder.

In August 2003, the Department of the Navy stated that no 
evidence could be found of an incident where a submarine had 
surfaced in the middle of a Russian convoy, resulting in an 
emergency dive to the bottom of the ocean.

The Veteran submitted two statements from friends.  One, P.C.R., 
said he had been in group therapy with the Veteran, who struck 
him as honest and sincere, and that he was not one to make up 
stories.  He stated that the incidents in service (the torpedo 
slipping and a friend being lost at sea) had caused him 
psychological damage.  Another friend, J.E., stated his belief 
that the Veteran had PTSD related to his service.

In February 2004, VA diagnosed severe PTSD.  He had complained of 
anxiety, labile mood swings, depression, anger, irritability, 
disillusionment, insomnia, periodic nightmares, flashbacks, and 
social withdrawal.  There was no apparent evidence of malingering 
or manipulation.  In March 2004, he was noted to have a mood 
disorder and PTSD which had been related to life-threatening 
events during his submarine service.  The opinion was expressed 
that the Veteran's current symptoms were the same as those first 
noted in service.  It was opined that he had a psychiatric 
disorder related to his service.

In November 2004, the National Archives and Records 
Administration noted that there were no deck logs referring to a 
vessel diving to the bottom of the sea, as referred to by the 
Veteran.  The deck logs of the U.S.S. Sea Robin and the U.S.S. 
Cutlass from January and February 1968 had been located.  
However, these did not corroborate the incidents claimed by the 
veteran.  Both ships had been moored for the entire periods 
specified (at the Philadelphia and Norfolk Naval Shipyards, 
respectively).  An April 29, 1969, log mentions torpedo loading, 
but there was no mention of any accidents.

The Veteran was examined by VA in May 2005.  All the records, to 
include the service medical records, were reviewed.  Reference 
was made to his claimed stressors.  He complained of depression, 
lack of sleep, nightmares, daymares, anxiety, and anger.  He 
stated that the torpedo slipping and the incident of sitting at 
the bottom of the sea in the submarine had caused his PTSD 
symptoms.  However, the examiner noted that the objective record 
does not support a finding that these claimed incidents ever 
occurred.  It was commented that his symptoms were more 
consistent with a personality disorder and a depressive disorder, 
and that the Veteran did not meet the criteria for PTSD.  He was 
diagnosed with a dysthymic disorder, not PTSD.  The examiner 
opined that, because of his personality disorder, he tended to 
respond to stress in a histrionic manner, developing either 
physical or psychological symptoms.

In April 2006, another VA physician diagnosed PTSD, stating that 
"[a]fter reviewing the SMR's, it is my professional opinion that 
[the Veteran's] current condition is 'more than likely than not' 
related to his in-service condition."

The Court requires that the Board render a determination 
addressing whether medical examiner diagnoses of PTSD are 
supported by a sufficient in-service stressor.  Because the Board 
does not find that previous diagnoses of PTSD have been clearly 
supported by any corroborated in-service stressor, rather than by 
self-asserted stressors which independent evidence has failed to 
support or has contradicted, an additional VA examination 
addressing the question of PTSD due to a sufficient in-service 
stressor is required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization and/or 
assistance from the Veteran, obtain any as yet 
unobtained VA or private treatment or examination 
records pertinent to the Veteran's claimed PTSD.  
Associate all records and responses received with 
the claims folders.

2.  Thereafter, afford the Veteran an examination 
for compensation purposes by a psychiatrist who has 
not previously examined the Veteran, to address 
whether PTSD is present and if so whether that 
disorder is due to an in-service stressor.  All 
necessary tests should be conducted.  The claims 
folder, including a copy of this Remand, must be 
made available to the examiner for review in 
conjunction with the examination.  In addressing 
the questions below, the examiner's opinion should 
be informed by a review of the Veteran's record as 
contained within the claims file, including as 
summarized in the body of this Remand, and 
including the Veteran's psychiatric history and 
findings as documented upon prior psychiatric 
examinations or treatments.  To the extent it is 
deemed credible, other evidence, to include lay 
statements, may be used to support a diagnosis or 
an assessment of etiology as related to service. 

a.  The examiner should review the multiple-
volume claims file, including a copy of this 
Remand and the Veteran's history as reviewed 
in the body of this Remand.  The examiner 
should conduct an examination informed by the 
record including as informed by current and 
past assertions of the Veteran, past 
independent evidence including as 
contradicting or confirming of current or 
past assertions by the Veteran, and the 
varied past psychiatric diagnoses (including 
of both Axis I and/or Axis II disorders) as 
contained within the record.  

b.  The examiner should then provide an 
evaluation of the nature and severity of any 
and all current psychiatric disorders of the 
Veteran.  In particular, the examiner must 
address whether PTSD is present, including a 
discussion of whether the elements required 
of a diagnosis of PTSD are met.  

c.  If the examiner diagnoses PTSD, the 
examiner must specify what stressors are 
relied upon to support that diagnosis, and 
which of these, if any, occurred during the 
Veteran's period of active service from 
December 1965 and June 1969.  In this regard, 
the examiner is advised that the Veteran did 
not serve in Vietnam and did not engage in 
combat with an enemy or otherwise personally 
encounter combat-type stressors.  

If the examiner diagnoses PTSD, the examiner 
must address whether that diagnosis is 
supported by any independently corroborated 
in-service stressors.  Specifically, the 
examiner should address the Veteran's 
assertion that his learning in service of the 
death of a fellow soldier alleged to have 
been a best friend was a stressor causative 
of his PTSD.  In so doing, the examiner 
should weigh the Veteran's past history of 
inconsistent statements, any personality 
disorder, and questions of character or 
credibility presented in this case, and 
arrive at a conclusion as to whether, from a 
psychiatric perspective, it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the Veteran knew 
the individual, J.J., who was killed aboard 
the U.S.S. Scorpion (which was not the 
Veteran's vessel) when it was lost at sea in 
May1968, and in turn whether, under the DSM, 
the Veteran experienced a valid stressor-type 
response to that death contributing to 
current PTSD.  

Similarly, upon careful review of the 
Veteran's current and past statements and all 
other evidence presented, the examiner should 
opine whether, from a psychiatric 
perspective, it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran experienced a 
response to the death of his 7-month-old son 
during service which qualifies that death as 
a stressor resulting in or contributing to 
current PTSD.  In addressing this question, 
the examiner should duly note the past 
statements of the Veteran, including his 
account as provided to a VA physician in 
January 2002 that he had not been given any 
leave to deal with his son's death, and the 
directly contrary service records showing 
that the Veteran was granted 30 days of leave 
following his son's death.  

d.  The examiner must then opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran has PTSD which 
was caused or aggravated by in-service 
stressors; or, alternatively, whether any 
such relationship to service is unlikely 
(i.e., less than a 50-50 probability).  The 
examiner should provide a complete 
explanation for his/her opinions.

e.  The examiner is further advised that, 
under an amendment to VA regulations 
effective on July 13, 2010, "If a stressor 
claimed by a veteran is related to the 
veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
confirms that the claimed stressor is 
adequate to support a diagnosis of 
posttraumatic stress disorder and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is consistent 
with the places, types, and circumstances of 
the veteran's service, the veteran's lay 
testimony alone may establish the occurrence 
of the claimed in-service stressor.  For 
purposes of this paragraph, 'fear of hostile 
military or terrorist activity' means that a 
veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror."

The examiner must thus provide findings 
regarding the Veteran's alleged stressors, 
and whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that they meet these criteria, 
from a psychological perspective, in order 
for any uncorroborated stressor(s) to serve 
to support the PTSD claim.  The examiner must 
then address whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the Veteran has PTSD due to 
an in-service stressor meeting these 
criteria, or otherwise due to a corroborated 
in-service stressor.

f.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

g.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  If the examiner cannot 
answer any question posed without resorting 
to unsupported speculation, the examiner must 
provide a complete explanation why this is 
so.

4.  Readjudicate the remanded claim de novo.  If 
any benefit sought on appeal is not granted to the 
Veteran's satisfaction, provide him and his 
representative with a Supplemental Statement of the 
Case and afford an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

